Citation Nr: 0110292	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for 
chronic paranoid schizophrenia prior to February 6, 1998.

2. Entitlement to an effective date earlier than December 27, 
1994 for the grant of service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active duty from May 1984 to August 1986.  

By rating decision dated in March 1987, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, denied service connection for a psychiatric 
disability because at that time the only diagnosed 
psychiatric disability was a personality disorder.  The 
veteran was duly notified of this decision and did not submit 
an appeal.  

In November 1991, he submitted additional evidence and 
requested that his claim be reopened.  The claim was 
recognized as reopened, but it was denied in a May 1992 
rating action.  The veteran appealed from that decision and, 
in June 1994, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disability.  

In December 1994, he again submitted additional information 
for the purpose of reopening his claim.  The claim was denied 
in an April 1995 rating decision.  The veteran was duly 
notified and did not directly respond to the RO with a notice 
of disagreement.  In July 1998, the veteran's service 
representative requested review of his file (at that time the 
request was construed by the RO as a request to reopen the 
previously denied claim).  In August 1999, the RO granted 
service connection for chronic paranoid schizophrenia and 
assigned a 50 percent disability evaluation, effective from 
July 1998.  The veteran appealed for both an increased rating 
and an earlier effective date for the grant of service 
connection for chronic paranoid schizophrenia.

On further review, in a January 2000 rating action, the RO 
determined that a May 1995 letter from a Member of Congress, 
which included statements from the veteran and his mother, 
was essentially a notice of disagreement with the April 1995 
rating action.  The RO concluded that the December 1994 claim 
therefore had remained open and established the effective 
date of the grant as December 27, 1994.  In a July 2000 
rating action, the RO granted a 70 percent evaluation for 
schizophrenia, effective from December 27, 1994, and a 100 
percent evaluation, effective from February 7, 1998.

In a September 2000 written statement, the veteran maintained 
that an earlier effective date was warranted because "V.A. 
[d]enied [his] claim in 1994 without considering all the 
evidence submitted at that time" and that the "previous 
decision" was based on clear and unmistakable error and 
should be overturned".  Although it is unclear, by this 
statement, the veteran may seek to raise the issue of clear 
and unmistakable error (CUE) with the Board's June 1994 
decision.  Until recently, a claimant was precluded from 
collaterally attacking a prior final Board decision by 
alleging clear and unmistakable error in a rating decision 
that was subsumed in a Board decision.  However, on November 
21, 1997, Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 
U.S.C.A. § 7111), which permits challenges to decisions of 
the Board on the grounds of clear and unmistakable error, was 
enacted.  Final regulations amending the Rules of Practice 
before the Board, provide for procedures to challenge prior 
Board decisions on the basis of clear and unmistakable error.  
64 Fed. Reg. 2134-2141 (1999).  CUE motions may be filed at 
any time and , but must be filed with the Director of the 
Board's Administrative Service in accordance with the Board's 
Rules of Practice.  See 38 C.F.R. §§ 20. 1403, 20.1404(c), 
20.1405 (2000).  The veteran has not asserted a CUE claim 
which meets the regulatory requirements.  If the veteran was 
referring to any earlier RO rating decision as contained CUE, 
he must further clarify his intent before the RO could 
recognize such a claim.  See 38 C.F.R. § 20.1104 (2000).


FINDINGS OF FACT

1. A March 1987 rating decision denied entitlement to service 
connection for a psychiatric disability; and the veteran 
did not appeal.

2. In November 1991, the veteran submitted additional 
evidence which reopened his claim, but that claim was then 
denied by the RO in a May 1992 rating action which he 
appealed to the Board.

3. In June 1994 the Board denied service connection for an 
acquired psychiatric disability and the veteran did not 
appeal to the Court of Appeals for Veterans Claims.

4. On December 27, 1994, the veteran again reopened his claim 
for service connection for a psychiatric disorder.  In an 
April 1995 rating action, the RO again denied service 
connection.  Correspondence received shortly thereafter 
was subsequently recognized as a notice of disagreement.

5. In August 1999, the RO granted service connection for 
chronic paranoid schizophrenia and, in January 2000, the 
RO recognized December 27, 1994, as the effective date of 
the grant.  The veteran has initiated appeals for an 
increased rating and an earlier effective date.

6. Prior to February 6, 1998, the veteran's service-connected 
chronic paranoid schizophrenia resulted in total social 
and occupational impairment and was manifested by panic 
attacks, auditory hallucinations, suicidal ideation, 
paranoia, depression, and social isolation.


CONCLUSIONS OF LAW

1. The requirements for an effective date prior to the 
December 27, 1994 date of receipt of the reopened claim, 
for service connection for chronic paranoid schizophrenia, 
have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (1991) 
amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
3.151, 3.155, 3.400 (2000).

2. The schedular criteria for a 100 percent rating for 
chronic paranoid schizophrenia, from December 24, 1994 to 
February 6, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 19991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9203 (1996) effective prior to November 7, 1996; 38 
C.F.R. §§ 4.125, 4.130, Diagnostic Code 9203 (2000) 
effective November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased rating for his 
service-connected chronic paranoid schizophrenia and an 
earlier effective date for the grant of service connection 
for that disorder.  Before addressing these issues, the Board 
notes that, on November 9, 2000, the President signed into 
law the "Veterans Claims Assistance Act of 2000", Pub. L. 
No. 106-175 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claims for an increased rating for his 
chronic paranoid schizophrenia and an earlier effective date 
for the grant of service connection for the psychiatric 
disability, the Board has reviewed the veteran's claims in 
light of the Act, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
pertinent claims were filed.  Specifically, the veteran and 
his representative were not explicitly advised at the time 
the claims were received of any additional evidence required 
for it to be substantiated and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish entitlement to a higher rating and an earlier 
effective date.  The veteran and his representative responded 
to the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 Red. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA psychiatric 
examinations performed in May 1999 and June 2000 satisfied 
this obligation.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for an increased rating for paranoid 
chronic schizophrenia and an earlier effective date for the 
grant of service connection for that disability.
I. Increased Rating

A. Factual Background

As noted above, service connection for an acquired 
psychiatric disability, chronic paranoid schizophrenia, was 
granted by the RO in an August 1999 rating decision.  In July 
2000, the RO assigned a 70 percent evaluation for the 
service-connected psychiatric disability, effective from 
December 27, 1994, and a 100 percent rating, effective from 
February 7, 1998.

According to records received from the Social Security 
Administration (SSA), the veteran has been found totally 
disabled and entitled to SSA disability benefits due to 
paranoid schizophrenia.  SSA has determined that his total 
disability began in September 1991.

VA outpatient mental hygiene clinic records, dated from 1994 
to 1995, reflect a diagnosis of psychosis that was treated 
with outpatient psychotherapy and prescribed medication.  A 
March 1995 entry reveals that, while medication appeared to 
help the veteran, he had periods of dysfunction, disturbed 
thinking and voices.  

Treatment records from Charles A. Garvey, M.D., indicate 
that, in early April 1995, the veteran reported compliance 
with taking prescribed medication but his girlfriend noticed 
involuntary jaw movements.  The veteran disliked the sedative 
effect of his medication and slept up to sixteen hours a day.  
Over the preceding few months, he had reported occasions of 
hearing voices and feeling quite hopeless but had not 
required re-hospitalization.  The veteran showed good eye 
contact and some minor constriction of affect, but no 
hallucinations or delusions.  He was continually in motion 
and appeared restless, generally.  The diagnosis was 
schizophrenia, paranoid type, in partial remission.  Tardive 
dyskinesia (a disorder due to long-term administration of 
anti-psychotic drugs) was also diagnosed.  Dr. Garvey 
speculated that the veteran's symptoms warranted trial on an 
atypical neuroleptic, such as Risperdal, because the veteran 
generally had good compliance with medication.  

The veteran was privately hospitalized in April 1995 due to 
suicidal impulses.  According to the hospitalization records, 
he reported that he recently developed involuntary mouth 
movements and his regular psychiatrist discussed changing 
medications.  At admission, he was alert and cooperative but 
guarded.  His orientation and memory were good.  The veteran 
demonstrated poor abstract thinking.  His speech was normal 
with slightly blunted inflection and he responded to 
questions appropriately with some elaboration.  His mood was 
serious and his affect slightly incongruent.  No 
hallucinations were noted at present and he denied 
hallucinating.  The veteran was paranoid about other people 
in a vague way with no bizarre delusions noted.  His insight 
and judgment were fair, he wanted relief of symptoms and 
accepted treatment.  The veteran was hospitalized for one 
week during which he attended group discussion, despite 
anxiety about being around other people.  He participated 
appropriately, but reported some discomfort around others and 
did not like anyone behind him.  His medication was adjusted 
and he felt more alert.  Discharge medications included 
Stelazine, Risperdal and Restoril.  The discharge diagnosis 
was chronic paranoid schizophrenia; tardive dyskinesia was 
also noted.

The veteran saw Dr. Garvey in May 1995 and was noted to look 
well, with no delusions or hallucinations.  He had a fuller 
range of affect than when last seen, but reported some 
difficulty taking more medication.  

Private treatment records from Dean Vaughn, M.D., dated from 
August 1996 to February 2000, reveal that, when seen in 
November 1996, the veteran expressed some freedom from 
hallucinations since taking Risperdal with more stable moods 
since taking Depakote.  The veteran told the doctor he wished 
to get off disability and work, but had recently sustained a 
shoulder injury.  He stated that he wanted work in a position 
that would enable him to be independent of SSA benefits.  On 
examination, the veteran was verbal and his mood was full 
range without any substantial irritability but was rather 
shifting.  His speech was coherent, relevant and goal 
directed.  There was no flight of ideas but he had some 
paranoid traces.  He denied auditory hallucinations and there 
was no homicidal or suicidal ideation.  His memory appeared 
intact and his judgment and insight seemed fair and to the 
point.  The diagnosis was paranoid schizophrenia.  Dr. Vaughn 
noted that the veteran appeared more stable and improved and 
evidently benefited from prescribed medication.

Dr. Vaughn's treatment records, dated in 1997, reflect the 
veteran's complaints of side effects associated with his 
prescribed medication, including urinary difficulties and 
priapism.  In May 1997, the veteran denied any psychotic 
features and reported being under considerable stress.  He 
was out of work and his SSA benefits were inadequate to meet 
his expenses.  The veteran reported extreme frustration with 
making multiple applications to various places and not 
getting any job offers.  He was searching for anything that 
might produce income.  However, according to Dr. Vaughn, the 
veteran was "in the trap he emotionally may not be able to 
perform it but could take a work trial."  Delusional 
thoughts or racing could not be elicited.  The veteran's mood 
was fair with some irritability.  He was causally dressed and 
groomed and made piercing eye contact.  There was slight 
inappropriateness to his affect with a certain degree of 
intensity, but the veteran's speech was fluent, coherent, 
reality based and he denied any hallucinations.  The 
assessment was schizoaffective disorder.

In August 1997, Dr. Vaughn noted that the veteran reported 
compliance with medication with fair control of his paranoia 
but was still unable to find a job.  The veteran's mood was 
fair and his sleep stable with no hallucinations.  His dress 
and hygiene were good, eye contact was slightly piercing and 
no abnormal movements were elicited.  When seen in December 
1997, the veteran reported that he took a factory job in 
another part of the state.  He hoped to continue working and 
not need to receive disability benefits, but was aware of the 
stresses and risks in taking on a work trial.  He felt better 
when he worked.  The veteran experienced periodic tension 
headaches with the change and his paranoia seemed under 
control.  He had "some periodic irritability, mild, anxious, 
slight drop in mood."  His dress and hygiene were fair and 
he made rather piercing eye contact.  The veteran was 
cooperative with the interview and his thoughts were reality 
based.  No perceptual abnormalities were elicited.  Along 
with previously prescribed Risperdal and Depakote, Paxil was 
prescribed for anxiety and dysphoria.  

According to February 1999 and March 2000 statements from 
J.K.J., the veteran has lived in her home for most of the 
last eleven years.  She described his unsuccessful efforts to 
hold a job and noted that he repeatedly returned home after a 
short time because he either quit or was fired from the job 
due to an inability to follow directions, handle stress or 
get along with his co-workers.  Because of panic attacks, he 
was unable to go to work or was unable to properly function 
at work.  Each time the veteran returned, he was more 
withdrawn.  Months later he would attempt to work elsewhere 
and then repeat the pattern of no job, depression and loss of 
motivation.  She noted that he called his parents several 
times each day, but had no friends or other interests because 
he was tense, threatened, irritable and uneasy around others 
and did not associate with his siblings.  She said that the 
veteran neglected his personal appearance and required 
repeated reminders to maintain it.  

In 2000, the RO received several employment verification 
statements that reflect the veteran's varied jobs, including 
as a full time loader in a packing company, from July 1995 to 
February 1996.  He performed sheltered factory work from 
March to July 1996, worked for Sears for one week in 
September 1996 and was a temporary worker at Labor Ready from 
April to September 1997.  From October 1997 to February 6, 
1998, he worked as a laborer for WSI Service and, according 
to information provided on the form submitted in February 
2000, quit for a new job.  

B. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected schizophrenia, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes. 
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000). The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used. 38 C.F.R. §§ 4.125 to 4.130 (2000).

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.  Also, the 
general rating formula for mental disorders was replaced with 
different criteria.  In some instances the nomenclature 
employed in the diagnosis of mental disorders was changed to 
conform with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), replacing DSM-III-R.

The Board notes that the RO evaluated the veteran's claim 
under the new regulations in making its rating decision dated 
August 1999.  However, in the January 2000 rating decision 
and statement of the case, the RO evaluated the veteran's 
claim under both the new and the regulations.  The veteran 
was afforded an opportunity to comment on the RO's action and 
did not choose to do so.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the old, pre-November 1996 criteria, a 70 percent 
rating under 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996) 
was warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted (1) when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9203 is an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9203, 38 C.F.R. § 4.130, for paranoid 
schizophrenia, is evaluated under the general rating formula 
used to rate psychiatric disabilities other than eating 
disorders.  38 C.F.R. § 4.130 (2000).  A 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

The U.S. Court of Appeals for Veterans Claims has held that, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, pursuant to Rhodan v. West, 12 Vet. App. 55 (1998), 
the old rating criteria is for application previous to the 
effective date of the change and both the old and new rating 
criteria are for consideration as of the effective date of 
the regulatory change, November 7, 1996.

After considering all the evidence of record, it is the 
judgment of the Board that a 100 percent rating is warranted 
from December 27, 1994 to February 6, 1998. as the veteran's 
chronic paranoid schizophrenia effectively resulted in total 
occupational and social impairment during that period.  The 
medical evidence includes VA medical records of March 1995 
which reflect that the veteran experienced periodic 
dysfunction, disturbed thinking and heard voices.  In fact, 
he was privately hospitalized in April 1995, for suicidal 
intention and his discomfort with being around others was 
noted.  The Board observes that the record establishes that 
the veteran was treated for chronic, debilitating symptoms 
not dissociable from the service-connected chronic paranoid 
schizophrenia that included hallucinations, emotional 
volatility, depression and irritability and that, for all 
intents and purposes, have precluded him from obtaining and 
maintaining substantially gainful employment, despite 
repeated efforts to do so on his part.  The medical evidence 
of record for the period in question also reflects that the 
veteran was compliant with his prescribed medication although 
they had numerous debilitating side effects.  Dr. Vaughn's 
treatment records for the period in question reflects the 
veteran's frustration with his inability to find work or 
remain employed.  Furthermore, statements from J.K.J., in 
whose house the veteran lived since approximately 1990, 
described his pattern of seeking but not being able to 
maintain employment and his social isolation.  Employment 
verification information also documents that the veteran was 
only able to work for very short time periods from 1994 to 
1998.  Moreover, the Board notes that the SSA has determined 
the veteran to be totally disabled since 1991, as a 
consequence of paranoid schizophrenia.  Resolving the benefit 
of the doubt in the veteran's favor, the Board concludes 
that, under the old criteria and the new, the criteria for 
the assignment of a 100 percent rating for chronic paranoid 
schizophrenia have been satisfied for the period from 
December 27, 1994 to February 6, 1998.  38 U.S.C.A. §§1155, 
5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 (1996), 
effective prior to November 7, 1996; 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (2000), effective November 7, 1996.

II. Earlier Effective Date

By rating action in March 1987, the RO denied entitlement to 
service connection for a psychiatric disability because the 
only disability then of record was a personality disorder.  
The veteran did not pursue an appeal.  In May 1992, the RO 
denied entitlement to service connection for a acquired 
psychiatric disability.  The veteran appealed that 
determination.  In June 1994, the Board also denied service 
connection. 

On December 27, 1994, the veteran submitted information for 
the purpose of reopening his claim for service connection for 
a psychiatric disorder.  In an April 1995 rating action, the 
RO found that new and material evidence had been submitted, 
but once again denied his claim.  Correspondence received 
shortly thereafter via a Member of Congress was subsequently 
recognized as a notice of disagreement.  In an August 1999 
rating action, the RO granted service connection for chronic 
paranoid schizophrenia, effective from July 17, 1998.  The 
veteran appealed for an earlier effective date for the grant 
of service connection for schizophrenia and maintained that 
service connection was, apparently, warranted from December 
1986 when he filed his original claim.  In January 2000, the 
RO concluded that the veteran had filed a timely notice of 
disagreement with the April 1995 rating decision, thereby 
rendering that claim open.  Based on the open claim, the RO 
set the effective date for the grant of service connection 
for schizophrenia as December 27, 1994.

In his substantive appeal received in March 2000, the veteran 
asserted that an earlier effective date should be granted 
based on the medical evidence of record.  He argued that his 
panic attacks prevented him from appealing an earlier denial.

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a); Fleshman v. Brown, 9 Vet. App. 548, 551-52 (1996); 
aff'd at Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 1998).

The veteran was properly notified of the March 1987 RO 
decision denying service connection for a psychiatric 
disability by the March 30, 1987 letter that also properly 
advised him of his appellate rights.  The veteran did not 
initiate an appeal from that decision and it became final.  
He did submit additional evidence which reopened his claim in 
November 1991, but the claim was once again denied.  The  May 
1992 rating action denying the claim was subsumed into the 
Board's June 1994 decision that affirmed the earlier denials 
of service connection for an acquired psychiatric disorder.  
See 38 C.F.R. § 20.1104.  (When a determination of a rating 
decision is affirmed by decision of the Board, the rating 
decision is "subsumed" by the Board decision.)  Thereafter, 
the first communication from the veteran indicating an intent 
to reopen his claim for service connection, following the 
June 1994 Board denial to the veteran, was the evidence 
received from him on December 27, 1994.

Since the March 1987 decision denying service connection is 
final and the May 1992 decision that confirmed and continued 
the denial was subsumed into the Board's June 1994 decision 
that affirmed the RO's denial of service connection, the 
material received in December 27, 1994 constituted a reopened 
claim.  Since this was more than one year after his 
separation from service, the earliest effective date that may 
be assigned is the date of receipt of claim or date 
entitlement arose, whichever is later.  The veteran has been 
awarded service connection since December 27, 1994, since the 
date of receipt of his claim is clearly the applicable and 
controlling date.  On the basis of the above analysis, a 
preponderance of the evidence is against the grant of service 
connection for chronic paranoid schizophrenia, prior to 
December 27, 1994, as the date that he reopened his claim is 
the earliest date that may be assigned.


ORDER

A 100 percent rating is granted for chronic paranoid 
schizophrenia for the period prior to February 6, 1998.

An effective date prior to December 27, 1994, for the grant 
of service connection for chronic paranoid schizophrenia, is 
denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

